DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Compton, US 3148711
Regarding claim 1, Compton discloses a detection device for detecting a position of a conductor (Fig. 7a-7b; stripped wire from drive roll 812), comprising: a bracket(cylinder 519 with contact arms 821, 822); and a plurality of conductive probes provided on the bracket and spaced from each other (Fig. 7b; contacts  823, 824), wherein the conductive probes have a detection position (Fig. 7b; the placement of the contacts is considered a detection position), and the detection device is configured to determine whether the detected conductor is in a predetermined position by detecting whether the conductive probes at the detection position are electrically connected through the conductor (Fig. 7b; presence or absence of stripped conductor is based on completed circuit between contacts 823, 824), wherein when at least two conductive probes are electrically connected with each other through the detected conductor the detected conductor is determined in the predetermined position (Fig. 7b; striped wire enables the conduction between contacts 823, 824), wherein when no two conductive probes are electrically connected with each other through the detected conductor, the detected conductor is determined not in the predetermined position (Fig. 7b; Col. 10 lines 15-20; “contacts 823 and 824 are maintained separated during all times in which unstripped wire is passing between them”, therefore stripped wire is not detected at the contacts’ position).
Regarding claim 2, Compton teaches a detection circuit electrically connected with the conductive probes, wherein when at least two conductive probes are in contact with the detected conductor, the detection circuit is connected, and the detected conductor is determined in the predetermined position; wherein when no two conductive probes are in contact with the detected conductor, the detection circuit is disconnected, and the detected conductor is determined not in the predetermined position (Col. 10 lines 10-25).
Regarding claim 3, Compton teaches wherein the detection circuit is in electrical contact and connection with the conductive probes (Fig. 7b).
Regarding claim 14, Compton discloses a wire processing equipment, comprising: a wire processing device; and the detection device according to claim 1, wherein the detection device is used for detecting position of a conductor of the wire before the wire is processed (Fig. 7a-7b; Col. 1 lines 20-40).

Claim(s) 16 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Fukuda et al., US 4,622,733
Regarding claim 16, Fukuda discloses a method for detecting position of a conductor in wire processing, comprising steps of: S100: fixing a wire to be processed (Fig. 1-3; main wire 1 and branch wire 2 are processed by connecting apparatus), wherein the wire comprises an exposed conductor (Col. 3 lines 55-60; “stripper 21 performs its task described before to partially expose the conductor of the main wire 1…one or more branch wires 2 which are beforehand stripped at their ends”); and S200: detecting whether the exposed conductor is in a predetermined position (Figs. 3-5; Col. 3 lines 1-5; “The detection groove 25 is associated with a detecting circuit adapted to detect any positional error of the branch wire 2”), wherein if the exposed conductor is not in the predetermined position, the position of the exposed conductor is adjusted and detected again until the exposed conductor is in the predetermined position (Col. 3 lines 65-Col. 4 lines 5; “In the event that the branch wires are inserted to come out of a predetermined allowable region of the position, such branch wires are made to contact with the detecting groove 25 so that the detecting circuit is completed to provide a mis-insertion signal”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Compton, US 3148711 in view of Lian, CN 110320449
Regarding claim 4, Compton is silent in further comprising: a swing mechanism supported on the bracket and comprising a swing arm, wherein the conductive probes are connected to the swing arm, the swing arm is configured to swing to drive the conductive probes to move toward or away from the detection position.  However, Lian teaches a swing mechanism supported on a bracket and comprising a swing arm (Fig. 1, 6; plate 38, 43 on plate 37), wherein conductive probes are connected to the swing arm, the swing arm is configured to swing to drive the conductive probes to move toward or away from the detection position (Fig. 6; sliding plate 21, joint 22 on both of the plates 38 and 43 to move toward or away form lead 19).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Lian into Compton for the benefit of providing a stationary wire to offer reduction of damage to the wire due to friction in movement. 
Regarding claim 5, Compton in view of Lian discloses all the limitations of claim 4.  Lian teaches wherein the conductive probes are in electrical contact and connection with the swing arm, the swing arm is electrically connected with a detection circuit (Fig. 6; Claim 1). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Lian into Compton for the benefit of providing a stationary wire to offer reduction of damage to the wire due to friction in movement.
Regarding claim 6, Compton in view of Lian discloses all the limitations of claim 4.  Lian teaches wherein the conductive probes and the swing arm are configured to be movable relative to each other (Fig. 6; probes having sliding plate 21 which is movable in relation to the arm 38 and 43). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Lian into Compton for the benefit of providing a stationary wire to offer reduction of damage to the wire due to friction in movement.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Compton, US 3148711 in view of  Lian, CN 110320449 in view of Anderson et al., US 4764662
Regarding claim 15, Compton discloses the wire processing equipment according to claim 14, but is silent in wherein the wire processing device is a wire heat shrinkable machine; wherein when the detection device determines that the detected wire is in the predetermined position, the conductive probes move away from the detection position to allow the wire to be processed by the wire heat shrinkable machine.  However, Lian discloses a detection device in which the conductive probes move away from the detection position (Fig. 6; joint 22, sliding plate 21  move away from lead 19).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of movable probes as taught by Lian into Compton for the benefit of protecting the wiring from damage due to movement. Anderson teaches a wire processing device being a wire heat shrinkable machine, detecting a stripped wire and to allow the wire to be processed by the wire heat shrinkable machine (Fig. 1-2; heat shrinkable tube 84 on frame 10; See also fig. 12 relating to detection of whether wire is present and operating a timer to heat the wire with tube 84).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Anderson into Compton for the benefit of joining the two wires while also protecting the wires from outside environmental factors. 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al., US 4,622,733 in view of Compton, US 3148711
Regarding claim 17, Fukuda teaches providing a detection circuit, but is silent in wherein the step S200 comprises: wherein when the wire is in the predetermined position, the detection circuit is electrically connected with the exposed conductor; and detecting whether the detection circuit is connected to determine whether the processed wire is in the predetermined position. However, Compton teaches a detection circuit, wherein when the wire is in the predetermined position, the detection circuit is electrically connected with the exposed conductor; and detecting whether the detection circuit is connected to determine whether the processed wire is in the predetermined position (Fig. 7b; Col. 10 lines 10-25).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Compton into Fukuda in order to provide proper alignment of the two conductors for further processing.  

Allowable Subject Matter
Claim 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, prior art does not disclose or suggest: “an elastic reset device for holding the conductive probes in an initial state, wherein after the conductive probes deviate from the initial state relative to the swing arm, the elastic reset device resets the conductive probes to the initial state” in combination with all the limitations of claim 7.
	Claim 8 is dependent on claim 7 and is therefore also allowable. 
Regarding claim 9, prior art does not disclose or suggest: “a main shaft rotatably supported on the bracket, wherein the swing mechanism comprises a mounting seat and a driving device, the mounting seat is rotatably supported on the main shaft and fixedly connected with the swing arm; wherein the driving device drives the swing arm to swing by directly driving the mounting seat or by driving the mounting seat through a transmission mechanism” in combination with all the limitations of claim 7.
	Claims 10-13 are dependent on claim 9 and are therefore also allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FEBA POTHEN/            Examiner, Art Unit 2868